IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41237
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

GAMALIEL CARRILLO-MARAVILLA,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-01-CR-302-1
                        --------------------
                          October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gamaliel

Carrillo-Maravilla has requested leave to withdraw as counsel and

has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Carrillo-Maravilla has not filed a

response.   Our independent review of the record and counsel’s

brief discloses no nonfrivolous issue.   Accordingly, counsel’s

motion to withdraw is GRANTED.   Counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.